Case 2:18-cr-00286-DWA Document 57 Filed 07/02/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA )
)
VS. ) Criminal No. 18-286

)

SHERRY COLLINGWOOD, )
)

Defendant. )

ORDER

AND NOW, this 2"! day of July, 2020, Defendant, SHERRY COLLINGWOOD,
having plead guilty to Count(s) 1 of the Indictment at Criminal No. 18-286 and in accordance
with the Sentencing Reform Act of 1984, 18 U.S.C. § 3551, et seq. (1987) and the Sentencing
Guidelines of the United States Sentencing Commission promulgated under that Act and the
Sentencing Commission Act, 28 U.S.C. § 991, et seq. (1987),

IT IS HEREBY ORDERED that:

Pursuant to Local Criminal Rule 32(C), the probation office will prepare a presentence
investigation report. Thereafter, the probation office will forward a copy of that report to
defense counsel to review with his/her client prior to sentencing. The probation office will
also forward a copy of the report to the Assistant United State Attorney.

If either party disputes facts contained in the report that are material to sentencing, it
will be that party’s obligation to seek administrative resolution of that matter through a pre-
sentence conference with opposing counsel and the probation officer. Thereafter, defense
counsel and the Assistant United States Attorney will each file with the clerk of court, and
serve upon opposing counsel and the probation office, their positions with respect to
sentencing factors. This pleading will be accompanied by a written statement certifying that
filing counsel has conferred with opposing counsel and the probation office in an attempt to
resolve any disputed matter.

After receipt of the parties’ positions, the reporting probation officer will make any
necessary investigation and revisions to the report. In any event, the reporting probation
officer will prepare an addendum to the report that sets forth any objection to the report that
has been made by counsel but not resolved, together with the probation officer’s comments.
The probation officer will certify that the report, any revisions thereto, and the addendum
have been disclosed to the Defendant and all counsel and that the addendum fairly sets forth
all remaining objections.
Case 2:18-cr-00286-DWA Document 57 Filed 07/02/20 Page 2 of 2

Sentencing of the above-captioned Defendant shall take place on October 29, 2020 at
11:30 a.m.

 

 

- Donetta W. Ambrose
Senior United States District Judge

Cc: All Counsel of Record
Probation Office
U.S. Marshal
